Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claim 1 in “Claims - 11/30/2021” have been acknowledged. 
This office action considers claims 1-10, 12-15, 17-20 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 11/30/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant substantially argues that US 20110204402 A1 – hereinafter Jeong – fails to disclose “wherein the side surface of the light-emitting pattern is entirely surrounded by the second reflection film”. The examiner respectfully disagrees. The examiner has mapped “side surface” to be “left the side surface” of 145. Jeong’s left side surface of 145 is entirely surrounded by second reflection film 170 – see Jeong’s Fig. 1. Furthermore, applicant’s submitted drawings in Fig. 1 shows the left side surface of the light emitting pattern 300 is surrounded by the second reflection film 200 – which is exactly the same as Jeong’s left side surface of light emitting pattern 145 entirely surrounded by 170. Therefore, Jeong teaches the claimed limitation. Please also note that the claim does not require the both side surfaces of the light emitting pattern to be surrounded by the second reflection film.
Objections to Claim 1 Withdrawn
Claim 1 objected for informalities in the last office action. Applicant’s amendment overcomes this objection, an therefore withdrawn.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., of record (US 20110204402 A1 – hereinafter Jeong).
Regarding Claim 1, Jeong teaches a light-emitting device (see the entire document; Fig. 1; specifically, [0022]-[0059], and as cited below), comprising:

    PNG
    media_image1.png
    309
    377
    media_image1.png
    Greyscale

Jeong – Fig. 1
a substrate (110; Fig. 1; [0022]); 
a light-emitting pattern (145) provided on the substrate (110); 
a first reflection film (162; “a second layer 162 formed on the first layer 161 to reflect the light emitted from the light emitting structure 145” – [0039]) provided between the light-emitting pattern (145) and the substrate (110); 
a second reflection film (170; [0045]; formed of Al. Note: Applicant’s specification in [0055] states – “the second reflection films 220 may include a p-type electrode material, for example, aluminum (Al) or silver (Ag)” – therefore, 170 meets the claim limitation) provided on a side surface (left side surface of 145) of the light-emitting pattern (145); and 
a passivation film (155; [0058]; “The protective member 155 includes material having electric insulation property” – [0059]) provided between the light-emitting pattern (145) and the second reflection film (170), 
170) is electrically connected to the light-emitting pattern (170 connected to 145 since 170 is on 145 and is formed of Al), and a portion of light generated from the light-emitting pattern is emitted through an upper surface of the light-emitting pattern after being reflected by at least one of the first reflection film and the second reflection film (that is, an incident light will reflect from 162, 170 and will emit through an upper surface of 145 since 162 and 170 are light reflecting layers as shown above), 
wherein the side surface (that is, left side surface of 145) of the light-emitting pattern is entirely surrounded by the second reflection film (the left side surface of 145 is surrounded by 170 – shown in Fig. 1. Note: claim requires “the side surface of the light-emitting pattern is entirely surrounded by the second reflection film” – the examiner has mapped “side surface” to be “left the side surface” of 145. Jeong’s left side surface of 145 is entirely surrounded by second reflection film 170 – see Jeong’s Fig. 1. Furthermore, applicant’s submitted drawings in Fig. 1 shows the left side surface of the light emitting pattern 300 is surrounded by the second reflection film 200 – which is exactly the same as Jeong’s left side surface of light emitting pattern 145 entirely surrounded by 170. Therefore, Jeong teaches the claimed limitation. Please also note that the claim does not require the both side surfaces of the light emitting pattern to be surrounded by the second reflection film), and 
wherein a side surface of the first reflection film (left side surface of 162) and the side surface of the light-emitting pattern are coplanar (left side surface of 162 and left side surface of 145 are coplanar as shown in Fig. 1).
Regarding Claim 2, Jeong teaches the light-emitting device of claim 1, wherein the second reflection film (170) is provided along the passivation film (left side of 155) and contacts the upper surface of the light-emitting pattern (170 contacts upper surface of 145 shown in Fig. 1).  
Regarding Claim 3, Jeong teaches the light-emitting device of claim 1, wherein the second reflection film (170) overlaps the first reflection film (162) in a direction parallel to the upper surface of the substrate in a region adjacent to the first reflection film (overlap of 170 and 162 shown in Fig. 1).  
Regarding Claim 5, Jeong teaches the light-emitting device of claim 1, wherein the first reflection film (162) is provided along the upper surface of the substrate (upper 110) and protrudes in a direction parallel to the upper surface of the substrate from the side surface of the light-emitting pattern (162 protrudes upward on left as shown in Fig. 1).
Regarding Claim 8, Jeong teaches the light-emitting device of claim 1, wherein the first reflection film (162) comprises a metal ([0041] – “The second layer 162 includes metallic material having high reflective efficiency to effectively reflect the light emitted from the light emitting structure 145”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 4, 6-7, 9 are rejected under 35 U.S.C.103 as being unpatentable over Jeong, in view of Moon et al., of record (US 20110193123 A1– hereinafter Moon).
Regarding claim 4, Jeong teaches claim 1 from which claim 4 depends.
But, Jeong does not expressly disclose further comprising a transparent electrode provided on the upper surface of the light-emitting pattern (135), wherein the second reflection film is electrically connected to the light-emitting pattern through the transparent electrode.  
However, Moon teaches a transparent electrode (phosphor 190; Fig. 17; [0160] – phosphor is a well-known transparent material)  provided on the upper surface of the light-emitting pattern (upper 135), wherein the second reflection film (171) is electrically connected to the light-emitting pattern through the transparent electrode (as shown in Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the transparent electrode provided on the upper surface of the light-emitting pattern as taught by Moon into Jeong.
The ordinary artisan would have been motivated to integrate teachings of Moon into Jeong structure in the manner set forth above for, at least, this integration provide a Moon – [0160]).
Regarding claim 6, Jeong teaches claim 1 from which claim 6 depends.
But, Jeong does not expressly disclose wherein the first reflection film comprises a distributed Bragg reflector (DBR) having conductivity.
However, it is well known in the art to have a reflection film comprising a distributed Bragg reflector (DBR) having conductivity as is taught by Moon (Moon ([0147] – “In addition, the stack structure of the first and second semiconductor layers 111 and 112 may include a reflective layer in which at least two layers having different refractive indexes are alternately stacked. For example, the stack structure may include a DBR (Distributed Bragg Reflectors) having at least two stack structures of GaN/AlN layers”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known reflection film comprising a distributed Bragg reflector (DBR) having conductivity as is taught by Moon into Jeong.
The ordinary artisan would have been motivated to integrate teachings of Moon into Jeong structure in the manner set forth above for, at least, this integration provide a well-known method of forming a reflection film with distributed Bragg reflector (DBR) for its well-known property of custom reflectances at selected wavelengths.
Regarding claim 7, Jeong teaches claim 1 from which claim 7 depends.
But, Jeong does not expressly disclose wherein the first reflection film comprises a distributed Bragg reflector (DBR) having an insulating property, and  wherein the light-
However, Moon teaches wherein the first reflection film comprises a distributed Bragg reflector (DBR) having an insulating property ([0146] – “112 may include one selected from the group consisting of GaN, InN, AlN, InGaN, AlGaN, InAlGaN, SiO.sub.2, SiO.sub.x, SiN.sub.2, SiN.sub.x, SiO.sub.xN.sub.y and a metallic material”), and wherein the light-emitting device further comprises a conductive (155; Fig. 1) via that passes through the first reflection film in the direction normal to the upper surface of the substrate (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known distributed Bragg reflector (DBR) having an insulating property.
Regarding claim 9, Jeong teaches claim 1 from which claim 9 depends.
But, Jeong does not expressly disclose further comprising light extraction patterns provided on the upper surface of the light-emitting pattern.
However, Moon teaches light extraction patterns (112 – Fig. 1; “a light extracting structure 112” – [0031]) provided on the upper surface of the light-emitting pattern (112 on 135 – Fig.1; “The light extracting structure 112 may include a roughness or a pattern formed on the top surface of the first conductive type semiconductor layer 110 [part of 135]” – [0031]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known light extracting structure to extract reflected light.
Allowable Subject Matter
Claims 10, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15, 17-20 are allowed over prior art. The reason for allowance was indicated in the last office action mailed on 09/02/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898